Exhibit 10.1


CONSULTING AGREEMENT
(2014)
 
This CONSULTING AGREEMENT (2014) (the “Agreement”) effective as of March 1, 2014
(“Effective Date”), by and between Eos Petro, Inc., a Nevada corporation, with
its principal offices located at 1999 Avenue of the Stars, Suite 2520, Los
Angeles, California 90067 (the “Company”) and DVIBRI, LLC, a California limited
liability company with a principal address located at 1930 W. Glenaoks Blvd.
Suite 10 Glendale, CA 91201 (“Consultant”). the Company and Consultant are each
a “Party” to this Agreement and are sometimes collectively referred to as the
“Parties.”
 
WHEREAS the Company has previously engaged Consultant pursuant to one or more
services or consulting agreements and amendments thereto, including a Consulting
Agreement dated as of August 26, 2013, as amended through a Second Amendment to
Consulting Agreement dated as of February 3, 2014 (the “Preceding Consulting
Agreement”);
 
WHEREAS the Preceding Consulting Agreement expired in accordance with its terms
on February 28, 2014 and desires to engage Consultant to furnish certain advice
regarding business and financing activities of the Company (the “Services”) on
the terms and conditions set forth in this Agreement; and
 
WHEREAS Consultant is willing and able to perform such Services on behalf of the
Company for the consideration and on the terms and conditions set forth below in
this Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants and promises herein,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties, intending to be legally bound,
hereby agree as follows:
 
1.           Term. The Company hereby engages Consultant as an independent
contractor, and Consultant hereby agrees to be so engaged, to provide Services
related to the Company.  Unless earlier terminated as provided in this
Agreement, the term of this Agreement shall be for twelve (12) months commencing
from the Effective Date.  The applicable term of this Agreement is referred to
herein as the “Term.”
 
2.           Services.  The Services to be provided by Consultant pursuant to
the terms of this Agreement are such matters relating to the business and
financial affairs of the Company as the executive officers of the Company shall
from time to time reasonably request.
 
3.           Work Product.  Consultant acknowledges and agrees that all right,
title and interest in and to the product of all work performed by Consultant
pursuant to this Agreement (the “Work Product”) shall belong to and shall upon
its creation become the exclusive property of the Company.  All Work Product
shall be deemed a “work made for hire” to the full extent of that doctrine under
the laws of the United States of America and of all foreign nations having the
same or a similar law or doctrine. Further, Consultant hereby irrevocably and in
perpetuity assigns all of its right, title and interest in and to all Work
Product. Consultant covenants and agrees to timely execute upon the Company’s
written demand any and all documents necessary or appropriate to confirm,
perfect and protect the Company’s rights as owner in and to all Work
Product.  In the event that Consultant wrongfully refuses or is unable to
execute any such documents. Consultant hereby irrevocably appoints the Company
as Consultant’s attorney-in-fact with power and authority to execute any such
documents on behalf of and in the name and place of Consultant, which power is
coupled with an interest
 
4.           Independent Contractor Relationship.  The Parties acknowledge and
agree that Consultant is an independent contractor and not an employee, agent,
broker, dealer, joint venturer or partner of the Company.  Consultant and the
Company intend that Consultant is not an employee for state
 

 
1

--------------------------------------------------------------------------------

 

or federal tax purposes.  Consultant has no authority to represent itself as an
agent or employee of the Company or to obligate, bind or commit the Company to
any agreement, arrangement, proposal, partnership, transaction or opportunity
(collectively, an “Opportunity”) without the prior written approval of the
Company’s Chief Executive Officer or Board of Directors.
 
5.           Compensation.  In consideration for Consultant entering into and
performing the Services under this Agreement, Consultant shall receive during
the Term monthly compensation of Ten Thousand Dollars (US$10,000.00) (the “Cash
Compensation”), payable (a) one-half (½) (i) first on the date the Parties sign
this Agreement and thereafter on or before the 10th day of each calendar month
during the Term (each a “Payment Date”) and (b) one-half (½) in respect of each
Payment Date in a lump sum at the end of the Term.  In addition, on each Payment
Date the Company shall issue to Consultant Sixteen Thousand Six Hundred
Sixty-Six (16,666) shares of restricted common stock of the Company (the “Share
Compensation” and, together with the Cash Compensation, the
“Compensation”).  Consultant and its advisors, if any, have been afforded the
opportunity to ask questions of the Company, and the Consultant has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed decision with respect to Consultant’s Compensation.  The Consultant
understands that it (and not the Company) shall be responsible for its own tax
liabilities and any tax reporting obligations that may arise as a result of
receiving such Compensation.  In the event of a termination of the Term on or
prior to a Payment Date, Compensation for such month shall be prorated for the
actual number of days during such month that the Term shall extend.  If the Term
shall end after a Payment Date, Compensation for the full month in which the
Term shall expire shall be paid on such Payment Date.
 
Consultant hereby represents and warrants that the Share Compensation is being
acquired for the account of Consultant for investment and not with a view to, or
for resale in connection with, the distribution thereof and that Consultant has
no present intention of distributing or reselling the Share Compensation, all
except as in compliance with applicable securities laws, and that Consultant is
an “accredited investor” within the meaning of Rule 501(a) of Regulation D
promulgated under the Securities Act of 1933, as amended.
 
Simultaneously with the execution of this Agreement, and as a condition to the
issuance and delivery of the Share Consideration, Consultant shall sign and
deliver the Supplement and Joinder to Lock-Up/Leak-Out Agreement attached hereto
as Exhibit A.
 
6.           Expenses.  The Company agrees to reimburse Consultant for all
actual and reasonable out-of-pocket expenses incurred in connection with the
performance of Services and that have been pre-approved in writing by the Chief
Executive Officer or the Board of Directors of the Company.  Consultant agrees
that it is solely responsible for and will indemnify, defend, and hold the
Company harmless from, any actions, proceedings, claims or demands for the
payment of any taxes, interest, penalties, levies or assessments applicable to
the expenses reimbursed under this Agreement.
 
7.           Special Skill and Time Devoted to Services.   This Agreement is a
personal services agreement and calls for all Services to be performed
exclusively by Consultant through Umesh Patel or designees of Umesh Patel as
shall be approved in advance by the Company.  Consultant represents and warrants
that Umesh Patel has the special skill and professional competence, expertise
and experience to perform the Services and that Umesh Patel, and such designees
thereof as shall be approved by the Company, will perform the Services on behalf
of Consultant.  Consultant shall be solely and exclusively responsible for the
performance of Services by, and for compensating, any designees appointed by
Consultant pursuant to this Paragraph 7.  Consultant retains the right to
perform services for other parties while this Agreement is in effect, except
that Consultant shall not perform services that would in any way interfere with
the performance of the Services described herein, as more fully set forth in
Representations
 

 
2

--------------------------------------------------------------------------------

 

and Warranties of Consultant in Paragraph 11(i) hereof.  Consultant agrees to
devote such time to the business of the Company as is reasonably necessary to
provide the Services and to perform the Services in a diligent, efficient,
competent and skillful manner commensurate with the highest standards of its
profession. Consultant agrees to comply with all applicable federal, state, and
local laws and regulations. If, by any act of negligence or gross or willful
misconduct, Consultant violates any such laws or regulations, Consultant agrees
to indemnify and hold harmless from and against any claim, demand, right,
damage, debt, liability, action, cause of action, cost or expense, including
attorneys’ fees actually paid or incurred, arising out of such violation.
 
8.           Termination of Term or Engagement.  Consultant’s engagement
hereunder shall terminate immediately upon the dissolution of the Company or
death of Umesh Patel or upon termination of the Term.  Each Party may terminate
the Term at any time, with or without reason, upon thirty (30) calendar days’
written notice to the other Party; provided, however, that in the event of any
breach or threatened breach of this Agreement by Consultant, the Company may
terminate this Agreement with immediate effect upon delivery of written notice
to Consultant.
 
9.           Confidential Information.  “Confidential Information” means:  (i)
any information disclosed by the Company to Consultant, either directly or
indirectly, in writing, orally or by inspection of tangible objects that has
been designated by the Company as “confidential,” either in writing or orally,
prior to, at or promptly after the time of disclosure, or that Consultant
clearly understands by the nature of the information to be confidential,
proprietary information of the Company; and (ii) any information obtained or
derived by Consultant, directly or indirectly, through inspection, examination,
review or analysis of the such information.  Confidential Information may also
include information of a third party that is in the possession of the Company
and is disclosed to Consultant.  Confidential Information does not include
information: (x) that is or becomes publicly known without any breach of this
Agreement; or (y) that is independently developed by Consultant without use of
any Confidential Information (Consultant shall bear the burden of establishing
the applicability of this exception by competent evidence).
 
Consultant shall not, without the prior written consent of the Company:  (a) use
Confidential Information for any purpose other than to perform the Services; (b)
disclose Confidential Information to any third party other than to those
representatives of Consultant: (i) who need access to Confidential Information
to assist Consultant perform the Services; and (ii) who have agreed in writing
to be bound by this Agreement; (c) reverse engineer the function or mechanism of
any Confidential Information; (d) make any copies of Confidential Information;
(e) enter into a transaction with any third party, the existence of or
opportunity for which was first disclosed by the Company to Consultant as
Confidential Information; or (f) remove any
Confidential  Information  Company’s  premises.  Immediately  upon  termination  of
the Term, Consultant shall return to the Company and delete from any personal
computer or other device all originals and all copies of any Company property,
Confidential Information, and all materials, documents, notes, manuals, computer
disks, computers or lists containing or embodying Confidential Information, or
relating directly or indirectly to the business of
Company,  which  are  in  Consultant’s  possession  or  control.
Consultant  specifically acknowledges that the Company’s possession of its
Confidential Information gives the Company a competitive advantage over other
companies or persons who do not possess such Confidential Information, and
therefore, that any disclosure to or use of Confidential Information by persons
not engaged by the Company or who are not authorized by the Company to receive
or use the information will cause harm to the Company and provides such persons
an unfair competitive advantage which they would not have had without the use of
having obtained access to such Confidential Information.
 
Consultant further acknowledges and agrees that certain or all of the
Confidential Information may be deemed “material, non-public information” under
applicable federal and state securities laws,
 

 
3

--------------------------------------------------------------------------------

 

rules and regulations.  Consultant acknowledges that it is aware that United
States securities laws would prohibit any person who has material non-public
information about a company from purchasing or selling, directly or indirectly,
securities of such company (including entering into hedge transactions involving
such securities), or from communicating such information to any other person
under circumstances in which it is reasonably foreseeable that such person is
likely to purchase or sell such securities.  Consultant will not use or permit
any third party to use any Confidential Information in contravention of United
States securities laws. Consultant will not purchase, sell, trade, transfer or
otherwise transact in the Company’s securities while in possession of any
Confidential Information.
 
10.           Injunctive Relief.  Consultant agrees that its violation or
threatened violation of any of the provisions of Paragraph 9 of this Agreement
shall cause immediate and irreparable harm to the Company. In the event of any
breach or threatened breach of any of said provisions, Consultant consents to
the entry of preliminary and permanent injunctions by a court of competent
jurisdiction prohibiting Consultant from any violation or threatened violation
of such provisions and compelling Consultant to comply with such provisions.
This Paragraph 10 shall not affect or limit, and the injunctive relief provided
in this Paragraph 10 shall be in addition to, any other remedies available to
the Company at law or in equity or in arbitration for any such violation by
Consultant.
 
11.           Representations and Warranties.
 
(i)           Consultant represents, warrants, covenants and agrees that: (1) it
is not a member of the Financial Industry Regulatory Authority, Inc. (“FINRA”)
and that it is not engaged in the securities brokerage business; (2) the
Consultant provides consulting advisory services; (3) the services rendered by
it under this Agreement do not and will not be of the nature of services that
require Consultant to be registered with FINRA or otherwise registered or
licensed as a broker-dealer; (4) it has a right to enter into this Agreement;
(5) it is not a party to any agreement or understanding, oral or written, which
would prohibit, or interfere with, performance of his obligations under this
Agreement; (6) it will not use in the performance of its obligations hereunder
any proprietary information of any other party which it is legally prohibited
from using; (7) it has disclosed to the Company any other agreements and/or
circumstances which Consultant recognizes or with the exercise of reasonable
care should recognize, create any actual or potential conflicts of interest
between such other agreement or circumstance, on the one hand, and Consultant’s
performance of its obligations under this Agreement, on the other hand; and (8)
it agrees to act in the best interests of the Company and do or perform no act
that could potentially injure the Company’s business, prospects, interests or
reputation.
 
(ii)           The Company represents, warrants and agrees that it has full
power and authority to execute and deliver this Agreement and perform its
obligations hereunder.  The Company further represents, warrants and agrees that
this Agreement: (1) has been duly authorized by its Board of Directors and no
other corporate action is required of the Company to enter into this Agreement
and perform its obligations hereunder; (2) does not require the consent of any
third party; and (3) does not violate any law, regulation, rule or material
agreement, mortgage, bond, pledge, note or other instrument to which it or its
properties are bound.
 
12.           Company Information.  The Company recognizes and confirms that, in
advising the Company and in fulfilling its engagement hereunder, the Consultant
will use and rely on data, material and other information furnished to the
Consultant by the Company.  The Company acknowledges and agrees that in
performing its services under this engagement, the Consultant may rely upon the
data, material and other information supplied by the Company without
independently verifying the accuracy, completeness or veracity of same.  In
addition, in the performance of its services, the Consultant may look to such
others for such factual information, economic advice and/or research upon which
to base its advice to the Company hereunder as the Consultant shall in good
faith deem appropriate.  The Parties
 

 
4

--------------------------------------------------------------------------------

 

further acknowledge that the Consultant undertakes no responsibility for the
accuracy of any statements to be made by Company management contained in press
releases or other communications, including, but not limited to, filings with
the Securities and Exchange Commission.
 
13.           Notices.  Any notice, consent or any other communication required
under the provisions of this Agreement shall be given in writing and sent or
delivered by hand, overnight courier or messenger service, against a signed
receipt or acknowledgment of receipt, or by registered or certified mail, return
receipt requested, or telecopier or similar means of communication if receipt is
acknowledged or if transmission is confirmed by mail as provided in this
Paragraph 13, to the parties at their respective addresses set forth at the
beginning of this Agreement or by fax to the Company at (310) 277-0591 or to
Consultant at (818) 972-9090, with notice to the Company being sent to the
attention of the individual who executed this Agreement on behalf of the
Company.  Either Party may, by like notice, change the person, address or
telecopier number to which notice is to be sent.
 
14.           Consultant’s Liability and Indemnification.  In the absence of
gross negligence or willful misconduct on the part of the Consultant or the
Consultant’s material breach of this Agreement, the Consultant shall not be
liable to the Company or to any officer, director, employee, agent,
representative, stockholder or creditor of the Company for any action or
omission of the Consultant or any of its officers, directors, employees, agents,
representatives or stockholders in the course of, or in connection with,
rendering or performing any services hereunder.  Should the Consultant be found
liable for any acts or omissions, the liability of the Consultant pursuant to
this Agreement shall be limited to the aggregate fees received by the Consultant
hereunder, which shall not include any liability for incidental, consequential
or punitive damages.
 
15.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the internal law of the State of California without regard to
the conflicts of laws principles thereof.  The Parties hereby agree that any
suit or proceeding arising directly and/or indirectly pursuant to or under this
Agreement shall be brought solely in a federal or state court located in the
County of Los Angeles, State of California.  By its execution hereof, each Party
hereby covenants and irrevocably submits to the in personam jurisdiction of the
federal and state courts located in the County of Los Angeles, State of
California and agrees that any process in any such action may be served upon it
personally, or by certified mail or registered mail upon it or its agent, return
receipt requested, with the same full force and effect as if personally served
upon it.  Each Party waives any claim that any such jurisdiction is not a
convenient forum for any such suit or proceeding and any defense or lack of in
personam jurisdiction with respect thereto.  In the event of any such action or
proceeding, the party prevailing therein shall be entitled to payment from the
other party hereto of its reasonable counsel fees and disbursements in an amount
judicially determined.
 
16.           Severability.  If any term, covenant or condition of this
Agreement or the application thereof to any party or circumstance shall, to any
extent, be determined to be invalid or unenforceable, the remainder of this
Agreement, or the application of such term, covenant or condition to parties or
circumstances other than those as to which it is held invalid or unenforceable,
shall not be affected thereby and each term, covenant or condition of this
Agreement shall be valid and be enforced to the fullest extent permitted by law,
and any court or arbitrator having jurisdiction may reduce the scope of any
provision of this Agreement so that it complies with applicable law.
 
17.           Entire Agreement.  This Agreement constitutes the entire agreement
and understanding of the Company and Consultant as to the subject matter hereof,
superseding all prior written or prior or contemporaneous oral understandings or
agreements including any previous agreements, or understandings with respect to
the subject matter covered in this Agreement.  This Agreement may not be
modified or amended, nor may any right be waived, except by a writing which
expressly refers to this
 

 
5

--------------------------------------------------------------------------------

 

Agreement, states that it is intended to be a modification, amendment or waiver
and is signed by both Parties in the case of a modification or amendment or by
the Party granting the waiver.  No course of conduct or dealing between the
Parties and no custom or trade usage shall be relied upon to vary the terms of
this Agreement.  The failure of a Party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver or
deprive that Party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.
 
18.           Assignment, Successors and Assigns.  Consultant has no right to
assign, delegate, or otherwise transfer this Agreement, or any of Consultant’s
rights, duties, or any other interests in this Agreement to any party, and any
purported assignment will be null and void.  The Company may, without notice to
Consultant and without Consultant’s prior consent or approval, assign, delegate,
and transfer its rights and obligations under this Agreement to any successor
corporation or entity which continues the business of the Company or a
substantial portion thereof.  This Agreement will inure to and be binding upon
each of the Parties and their respective legal representatives, heirs,
successors, and permissible assigns, but this provision is not intended to
modify the restrictions on assignment by Consultant set forth above.  Without
limitation on the foregoing, the Company shall have the right to assign or
transfer any of its rights hereunder.
 
19.           Headings.  The headings in this Agreement are for convenience of
reference only and shall not affect in any way the construction or
interpretation of this Agreement.
 
20.           Waivers.  No delay or omission to exercise any right, power or
remedy accruing to either party hereto shall impair any such right, power or
remedy or shall be construed to be a waiver of or an acquiescence to any breach
hereof.  No waiver of any breach hereof shall be deemed to be a waiver of any
other breach hereof theretofore or thereafter occurring.  Any waiver of any
provision hereof shall be effective only to the extent specifically set forth in
an applicable writing.  All remedies afforded to either Party under this
Agreement, by law or otherwise, shall be cumulative and not alternative and
shall not preclude assertion by such Party of any other rights or the seeking of
any other rights or remedies against any other Party.
 
21.           Representation by Counsel.  Each Party has had the opportunity to
be represented by and have its legal counsel review and seek to revise this
Agreement, and this Agreement therefore shall not be interpreted against any
Party as the drafter.
 
22.           Execution.  This Agreement may be executed in two or more
counterparts, each of which shall be an original, but all of which shall
constitute one and the same instrument.  Facsimile, PDF or other electronic
signatures shall be accepted by the Parties as originals.
 

 
6

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the Parties have executed this Consulting Agreement (2014)
as of the date first above written.
 
 
Company:
 
EOS PETRO, INC.
 
By: /s/ Nikolas Konstant
Nikolas Konstant, President


 
Consultant:
 
DVIBRI, LLC
 
By: /s/ Umesh Patel
Umesh Patel, Managing Partner


 

 
7

--------------------------------------------------------------------------------

 
